Case:18-05191-EAG13 Doc#:234-3 Filed:08/10/20 Entered:08/10/20 15:16:06                        Desc:
                           Exhibit 2 Page 1 of 3

                       ESTADO LIBRE ASOCIADO DE PUERTO RICO
                          TRIBUNAL DE PRIMERA INSTANCIA
                        SALA FAMILIA Y MENORES DE BAYAMÓN


   JORANNIE CRUZ NIEVES                               CASO NÚM: DCU2016-0610 (3002)

        DEMANDANTE

               VS.

    PEDRO J. NEVÁREZ BRUNO                            SOBRE:      CUSTODIA Y RELACIONES
                                                                  FILIALES

          DEMANDADA

  *******************************************************************************

                  MOCIÓN SOLICITANDO REMEDIOS PARA EL PAGO DE
                            HONORARIOS DE ABOGADO


  AL HONORABLE TRIBUNAL:

       Comparece la parte demandada, Pedro J. Nevárez Bruno, por conducto de los abogados que

  suscriben, quienes muy respetuosamente EXPONEN Y SOLICITAN:

         1.      Mediante Resolución de 3 de febrero de 2020, este Honorable Tribunal otorgó al

  señor Nevárez un término de 60 días para proceder con el pago de $4,500.00 por concepto de

  honorarios de abogado, según estipulados por las partes durante la Vista del 17 de enero de 2020

  ante la Examinadora de Pensiones Alimentarias (EPA). En el curso ordinario de los procesos,

  dicho término sería vencedero en abril de 2020 (en plena pandemia de Coronavirus).

         2.      Debido a la pandemia del COVID-19, el Tribunal Supremo emitió varias

  resoluciones extendiendo todos los términos en los casos judiciales. Hacemos referencia a In Re:

  Medidas Judiciales ante Situación de Emergencia de Salud por el Covid-19, 2020 TSPR 44,

  Resolución del Tribunal Supremo de 22 de mayo de 2020, sobre Extensión de Términos Judiciales.

  Allí el Tribunal Supremo de Puerto Rico resolvió que todo terminó que venciera durante la pandemia

  sería extendido hasta el 15 de julio de 2020. Ello también aplica a cualquier término o plazo de

  cumplimiento instruido por orden judicial.

         3.      No obstante, existe una realidad económica que como País hemos estado sufriendo;

  particularmente aquellas personas como el señor Nevárez, cuyo único sustento proviene de negocio

  propio. Como cuestión de hecho, la situación de la pandemia ha causado merma o pérdida

  significativa de ingresos para la mayoría de los ciudadanos que laboran por cuenta propia.

         4.      Así las cosas, el señor Nevárez ha estado en gestiones para contar con el dinero y

  proceder con el pago de los honorarios de abogado estipulados. Sin embargo, ha tenido dificultad

  para contar con el dinero y proceder con la liquidación inmediata de dichos honorarios.
Case:18-05191-EAG13 Doc#:234-3 Filed:08/10/20 Entered:08/10/20 15:16:06                        Desc:
                           Exhibit 2 Page 2 of 3

           5.    Apelamos a la empatía y al sentido práctico y de justicia de este Honorable Tribunal.

  Pues luego de la pandemia las condiciones económicas actuales no son las mismas a las del 17 de

  enero de 2020; fecha en que se estipularon los honorarios de abogado reclamados por la demandante.

  De igual forma, la pandemia del COVID-19 ha agravado las condiciones económicas de los

  negocios que operan y dependen de la oferta y demanda ciudadana. Así pues, y como cuestión de

  hecho, a esta fecha la capacidad económica del señor Nevárez, así como sus proyecciones de

  ingresos por el resto del año, no se comparan con el año pasado ni con los primeros días del año en

  curso.

           6.    Por otro lado, recordemos, además, que el señor Nevárez aún se encuentra bajo un

  plan y proceso activo de Quiebra ante la Corte Federal, lo cual también le impone ciertas condiciones

  en el uso y manejo del dinero. El plan de quiebra tampoco le permite disponer o comprometer

  libremente de aspectos económicos.

           7.    Actualmente el señor Nevárez se encuentra al día y en cumplimiento con su

  obligación como padre alimentante.          Obra en el expediente de este Honorable Tribunal

  certificación reciente de ASUME. Por lo que las necesidades actuales del menor se encentran

  cubiertas y al día en atención al pago que corresponde al compareciente, quien a pesar de la crisis

  económica que vive el País, en ningún momento ha relegado o incumplido con su responsabilidad.

           8.    En vista de todo lo antes expuesto, se solicita que este Honorable Tribunal provea

  remedios justos para el pago de los honorarios de abogado que el señor Nevárez adeuda por

  estipulación de las partes. A esos efectos, se solicita y se propone al Honorable Tribunal, que la

  cuantía de $4,500.00 por concepto de honorarios de abogado pase y forme parte del retroactivo

  que actualmente el señor Nevárez paga en conjunto con la mensualidad de pensión alimentaria. En

  la alternativa, se solicita que se otorgue al señor Nevárez un plan de pago para el pago y liquidación

  de dichos honorarios en un plazo de doce (12) meses; con el compromiso de saldo anticipado una

  vez la situación económica mejore. De este Honorable Tribunal no conceder cualquiera de las

  alternativas y remedios antes solicitados, se solicita muy respetuosamente una prórroga de noventa

  (90) días adicionales para que el señor Nevárez pueda continuar en gestiones de obtener o juntar el

  dinero correspondiente a dicho pago.

           POR TODO LO CUAL, muy respetuosamente se solicita que este Honorable Tribunal

  tome conocimiento de lo antes expuesto y en consecuencia Ordene:

                 1.      Que la cuantía de $4,500.00 por concepto de honorarios de abogado pase y

                         forme parte del retroactivo que actualmente el señor Nevárez paga en


                                                                                                       2
Case:18-05191-EAG13 Doc#:234-3 Filed:08/10/20 Entered:08/10/20 15:16:06                      Desc:
                           Exhibit 2 Page 3 of 3

                        conjunto con la mensualidad de pensión alimentaria.


                2.      En la alternativa, se solicita que se otorgue al señor Nevárez un plan de pago

                        para el pago y liquidación de dichos honorarios en un plazo de doce (12)

                        meses; con el compromiso de saldo anticipado una vez la situación

                        económica mejore.


                3.      De este Honorable Tribunal no conceder cualquiera de las alternativas y

                        remedios antes solicitados, se solicita muy respetuosamente una prórroga de

                        noventa (90) días adicionales para que el señor Nevárez pueda continuar en

                        gestiones de obtener o juntar el dinero correspondiente al pago de honorarios

                        de abogado.

         CERTIFICO: haber enviado copia fiel y exacta de este escrito a la Lcda. Brenda Berríos

  Morales mediante correo electrónico: bbmlegal@yahoo.com.

         En Bayamón, Puerto Rico, hoy 14 de julio de 2020.

                             Santiago, Umpierre & Arroyo
                                      Calle Esteban Padilla 60-E
                                     Bayamón, Puerto Rico 00959
                               Tel.: 787.786.3466 / Fax: 787.798.4436


  f/ Lcdo. José Alberto García García                             f/ Lcdo. Héctor Santiago Rivera
  RUA: 14993                                                      RUA:5172
  jalbertogarciagarcia@gmail.com                                  sualaw@yahoo.com




                                                                                                     3
